first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 15 December 2021.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-18 are pending.
Claims 1-18 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-18.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-18 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a system / method / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “…. perform one or more compression actions according to a reinforcement learning (RL) policy, thereby compressing the original neural network into a compressed neural network; generate a reward signal that quantifies how well the original neural network was compressed by one of the following options: (i) compute, in some proportion of compression iterations, the reward signal as a function of a compression ratio and an accuracy ratio of the compressed neural network; and (ii) predict, in some remaining proportion of compression iterations, the reward signal by executing a machine learning model trained on reward signals computed via option (i); update the RL policy based on the reward signal; and iterate respective prior acts until convergence” (mental process), as drafted, is a process that, under its broadest Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) generic computer elements (like computing device, processing device); (b) “receiving as input an original neural network to be compressed” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 /15 are directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to receive input is WURC or extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 / 8 /15 are directed to an abstract idea.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-18 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-18 recite the same abstract ideas. 
With regards to claim 2-7 / 9-14 / 16-18, the claim recites further limitation on data analysis for model manipulation, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Response to Argument

Applicant’s arguments filed 15 December 2021 has been fully considered but they are not fully persuasive. 
Regarding 112 rejections, Applicant’s amendment / argument overcome the issues, and the rejections are withdrawn.
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, and the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.12) the invention claimed is similar to Example 39 of the 2019 PEG provided by USPTO.
Examiner replies: Neural Network is data prediction model than can be processed by human using paper & pen with possible aid of calculator.  Example 39 of 2019 PEG is directed to generating facial image data for training NN, as image training require large quantity of data, this may not be practical for human to handle.  However, in the invention claimed, there is no indication of what type of data or application the NN is applied to, it could be very simple and being able to process by human mind.  The claims are therefore rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128